Citation Nr: 0821302	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for hypertension (HTN).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974 and from November 1977 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), that 
granted the veteran's claim of entitlement to service-
connection for HTN and assigned a noncompensable rating from 
August 12, 2002, the date of the veteran's claim.

In March 2005, the veteran and his wife participated in a 
Board Central Office hearing with the undersigned Veterans 
Law Judge.  A transcript of that proceeding has been 
associated with the claims file.

This claim was previously remanded by the Board in May 2005 
for additional evidentiary development.  This development 
having been accomplished, the claim is returned to the Board 
for adjudication.

The Board notes that the veteran appears to have raised 
informal claims of entitlement to service connection for 
erectile dysfunction (noted during Board hearing in March 
2005), headaches, dizziness, fatigue, anxiety and a leg 
disability secondary to his service-connected HTN (noted in 
the April 2008 veteran's statement.)  These issues are 
referred back to the RO for appropriate action.


FINDING OF FACT

The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  This condition is controlled 
through continuous utilization of prescribed medication.



CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension are not met. 38 U.S.C.A. §§ 1110, 1131, 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).   

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in September 2002, March 2003, 
July 2005 and August 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2005 and August 2006 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

The August 2006 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in August 2006, he 
was provided 19 months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in March 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the veteran in substantiating 
his claim.  The veteran's available service treatment records 
are in the file.  A seemingly large portion of the veteran's 
service treatment records from his period of active service 
are unavailable.  Inasmuch as the veteran was not at fault 
for the loss of these records, VA is under heightened 
obligation to assist the veteran in the development of his 
claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This heightened obligation includes searching for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); 
see also Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  
The RO has undertaken the required procedures to reconstruct 
the veteran's records from alternative sources, including 
requests to the NPRC,  requests for morning reports and a 
request for records from the Surgeon General's Office.  All 
relevant records that could be located have been associated 
with the file.  The Board finds that the duty to assist is 
discharged.

Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding post-service records that he wanted VA 
to obtain or that he felt were relevant to the claim.  In 
June 2005, the veteran submitted a VA Form 21-4142 indicating 
that he had been treated by various private physicians since 
his discharge from service in 1993, until he sought treatment 
with T.K. Cumarasamy, M.D., in 2001.  It was also noted that 
these records were unavailable.  In a letter received in July 
2006, the veteran stated that he had not received continuous 
treatment or evaluations for HTN during his time in service.  
In August 2006, the veteran stated that he had no further 
evidence to submit.  In March 2007, VA requested the 
veteran's unit's morning reports from October 21, 1986 to 
January 21, 1987.  A response dated in March 2007 indicated 
that there were no morning reports after 1974.  The VA 
Personnel Information Exchange System (PIES) report dated in 
February 2007 indicated that there were no additional service 
medical records available from January 1, 1986 to December 
31, 1989.

As the veteran has already been granted service connection 
for HTN and the current level of disability is the question 
before the Board, the Board finds that the failure to obtain 
the veteran's service treatment records is not prejudicial.  
See Moore v. Nicholson, 21 Vet. App. 211 (2007) (where the 
veteran's service medical records showing his in-service 
psychiatric treatment were held not relevant to the 
determination of his initial disability rating).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
January 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected HTN, as evidenced by his private 
treatment records, since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The January 2003 VA examination report 
and current private treatment records are thorough and 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that his currently assigned 
noncompensable disability evaluation for HTN does not 
adequately reflect the current severity of his condition.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2007).

At the outset, the Board notes that the veteran's claim of 
entitlement to a compensable rating for hypertension is an 
appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practicably can be 
determined, on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  In this case, the veteran timely appealed 
the rating initially assigned for HTN on the original grant 
of service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods; that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Hypertension means persistently high arterial blood pressure, 
and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The veteran has appealed the assignment of an initial 
noncompensable rating for HTN, under 38 C.F.R. § 4.104, DC 
7101, for hypertensive vascular disease.  According to DC 
7101, in order to warrant a 10 percent disability rating, the 
evidence must show any of the following:

        *	Diastolic pressure predominantly 100 or more, or; 
        *	Systolic pressure predominantly 160 or more, or; 
*	A history of diastolic pressure predominantly 100 
or more requiring continuous medication for 
control.

The Board notes that during the pendency of this appeal, a 
change was made to the criteria used to evaluate 
hypertension.  See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 
2006).  This change added a Note (3) to the criteria at DC 
7101 that directed that hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.  As service connection has not been granted 
for heart disease, the recent amendment to the regulations is 
not for application in this case.  See 38 C.F.R. § 4.104, DC 
7101 (2007).

After a review of the evidence, the Board finds that the 
record does not support a compensable rating during any 
portion of the appeal period.

As noted above, the veteran has indicated that he received 
treatment for HTN shortly after his retirement from service 
in February 1993.  See Board Central Office hearing, March 
2005.  Unfortunately, there are no records dated between 1993 
and 2001 to substantiate this claim.  However, it is clear 
from the private records beginning in 2001 that the veteran 
had previously been treated for HTN.  These records also 
indicate that he has consistently been prescribed anti-
hypertensive medications since at least 2001.

Continuous medication for control of hypertension is one of 
the requirements for a compensable evaluation under DC 7101.  
However, alone, it is not determinative since there still 
must be a history of diastolic pressure predominantly 100 or 
more.  And, as indicated, this simply is not shown.

The capstone of the veteran's argument is that he suffered 
from significant HTN during service, which the Army failed to 
diagnose.  As the veteran is currently on anti-hypertensive 
medication, he states that review of his service medical 
records will prove that he has suffered from HTN for many 
years.  The Board has thoroughly reviewed the service records 
associated with the claims file.  As noted above, while it 
appears that the service treatment records may not be 
complete, VA has discharged its duty to search for any 
missing records.  Of the available records, at no time did 
the veteran present with systolic pressure over 160 and only 
on one occasion did the veteran demonstrate diastolic 
pressure over 100.  See service treatment records, clinical 
treatment note, August 12, 1975.  This single incident of 
increased diastolic pressure does not support a finding that 
the veteran's blood pressure was predominantly over 100.  The 
remaining blood pressure readings associated with service 
were within normal limits, as indicated above.

Private medical records associated with the claims file 
indicate that the veteran was treated by T.K. Cumarasamy, 
M.D., from July 2001 through November 2006.  While the Board 
notes that the veteran's HTN is controlled by medication, 
there was only one recorded occasion where the veteran's 
systolic pressure has been over 160 or that his diastolic 
pressure has exceeded 100 during the course of his treatment, 
which would entitle him to a 10 percent disability rating.  
See 38 C.F.R. § 4.104, DC 7101 (2007).  A treatment record 
dated in October 2006 noted the veteran's blood pressure to 
be 161/90.  See private treatment record, T.K. Cumarasamy, 
M.D., October 24, 2006.  As there was demonstrated only once, 
the veteran has not shown this to be a "predominate" systolic 
measurement.

Additionally, the VA examination report dated in January 2003 
also indicated the veteran's blood pressure was 130/86 in his 
right arm and 140/88 in his left arm.  These values clearly 
do not meet the requirements of a compensable evaluation for 
HTN.  See 38 C.F.R. § 4.104, DC 7101 (2007).  

The Board has considered the veteran's statements asserting 
that his hypertension meets the requirements for a 
compensable rating.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence, which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  See Layno, supra, 6 Vet. 
App. at 470.  As a layperson, however, he is not competent to 
offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
supra, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective assertions of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed 
above, on one occasion, the veteran had systolic blood 
pressure readings of 160 or more; however, similar findings 
were not made on any other occasion, just before or soon 
after.  Thus, he does not a disability picture warranting the 
application of staged ratings.

In sum, throughout the entirety of the rating period on 
appeal, the current noncompensable evaluation for 
hypertension is appropriate and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an initial compensable disability evaluation 
for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


